Citation Nr: 0812871	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left elbow injury, with 
epicondylitis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant 




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted the veteran's claims of 
entitlement to service connection for residuals of a left 
elbow injury with epicondylitis and bilateral plantar 
fasciitis, and assigned a 10 percent disability evaluation 
for each disability, effective September 30, 2002.

In his May 2005 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board.  The Board hearing was scheduled, but the veteran 
failed to report as scheduled.  There are no other hearing 
requests of record, so the Board deems his request for a 
hearing withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2007).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
residuals of a left elbow injury, with epicondylitis, are 
productive of range of motion no worse than 130 degrees 
flexion, 85 degrees supination, and 90 degrees pronation; 
there is no evidence of a joint fracture of the elbow with 
marked cubitus varus/valgus deformity, nonunion of the radius 
and ulna, or ankylosis of the elbow. 

2.  Throughout the rating period on appeal, the veteran's 
plantar fasciitis is moderate and productive of pain of the 
feet, but there are no objective clinical indications that he 
also has marked deformity, swelling on use, or callosities; 
his Achilles tendon is well aligned and there is no 
indication of abnormal weight-bearing. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a left elbow injury with 
epicondylitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020, 5205-
5213 (2007).

2.  The criteria for a disability evaluation in excess of 10 
percent for bilateral plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
also held that, in an increased-compensation claim, section 
5103(a) compliant notice must meet the following four part 
test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As the January 2004 rating decision on appeal granted the 
veteran's claims of entitlement to service connection for 
residuals of a left elbow injury and bilateral plantar 
fasciitis, his claims for service connection are now 
substantiated.   '

As to the claims for higher initial ratings, and to the 
extent that the holding in Vazquez-Flores applies to appeals 
of initial ratings, the Board notes that the statement of the 
case (SOC), under the heading "Pertinent Laws; Regulations; 
Rating Schedule Provisions," set forth the relevant 
diagnostic codes (DC) for the veteran's residuals of a left 
elbow injury with epicondylitis and bilateral plantar 
fasciitis, and included a description of the rating formulas 
for all possible schedular ratings under the relevant 
diagnostic codes.  The appellant was thus informed of what 
was needed not only to achieve the next-higher schedular 
ratings, but also to obtain all schedular ratings above the 
disability evaluation that the RO had assigned.  

Furthermore, an October 2004 VCAA letter explained the 
evidence necessary to substantiate his claims for an 
increased initial disability evaluations.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claims. 

Likewise, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder, including that a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  He was also 
informed as to the basis for determining an effective date 
upon the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In light of the information contained in the October 2004 and 
March 2004 letters, as well as the SOC, the Board finds that 
any deficiencies in the content of the original pre-
adjudicatory notice letters is nonprejudicial as the veteran 
has since been advised of the evidence necessary to 
substantiate his claims for an increased disability 
evaluations, his and VA's respective duties for obtaining 
evidence, and he was told submit any additional evidence in 
his possession pertaining to his claims.  In addition, he was 
provided the appropriate rating criteria for these 
disabilities, and was provided explanations as to the basis 
of the denial of higher ratings, and he was told the 
information and evidence considered in adjudicating his 
claims.  Consequently, the Board finds that a reasonable 
person would have understood what was needed, and that any 
defects as to the requirements set forth in the holdings in 
Pelegrini, Dingess/Hartman, and the recent case of Vazquez-
Flores, are nonprejudicial.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
also held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of the appeal 
was decided before the issuance of complete appropriate VCAA 
notice.  As such, the timing of that VCAA notice is presumed 
to be prejudicial.  However, the case was readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA examination 
reports, and VA medical records.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims, including a transcript of the veteran's testimony at 
a hearing before a Decision Review Officer (DRO) of the RO.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App 259 (1994).

Analysis

Residuals of a Left Elbow Injury with Epicondylitis

Documents of record establish that the veteran is right-
handed.  See 38 C.F.R. § 4.69 (2007).  The veteran's 
residuals of a left elbow injury with epicondylitis (his 
minor upper extremity) is currently evaluated as 10 percent 
disabling by analogy pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5020.  See 38 C.F.R. § 4.20 (2007) (when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous).  

Diagnostic Code 5020 provides that synovitis and is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  Degenerative arthritis, established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  A 20 percent rating is 
warranted when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  The Board notes 
that for the purpose of rating disability as arthritis, the 
elbow is considered to be a major joint.  38 C.F.R. § 4.45.

The objective clinical evidence, throughout the rating period 
on appeal, does not show the veteran consistently has flexion 
limited to 90 degrees.  Indeed, while the Board acknowledges 
that a June 2005 letter by a physician at the VA Temple 
Outpatient Clinic shows that the veteran had flexion of the 
left elbow to 90 degrees, none of the actual VA treatment 
notes show that the veteran has decreased range of motion.  
Moreover, upon evaluation in September 2005, he had flexion, 
at worst, and fully acknowledging his pain, to at least 130 
degrees.  And, at both his January 2004 and June 2007 
VA examinations, he had full range of motion of the left 
elbow.  VA considers "full" range of motion for the elbow 
to be from 0 to 145 degrees (full extension to full flexion).  
See 38 C.F.R. § 4.71, Plate I.  

Thus, the Board finds that the veteran has, at most, slight 
limitation of flexion in his left elbow, insufficient to 
warrant even the lowest possible noncompensable disability 
evaluation under Diagnostic Code 5206.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (a noncompensable rating is 
assigned when flexion is limited to 110 degrees and a 10 
percent rating is assigned when flexion is limited to 100 
degrees; a 20 percent rating requires flexion limited to 90 
degrees).  Therefore, his symptomatology most closely fits 
within the criteria for the currently assigned 10 percent 
rating, which contemplates an otherwise noncompensable degree 
of limitation of motion confirmed by satisfactory evidence of 
painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5020.

In concluding the veteran is not entitled to a higher initial 
rating for his residuals of a left elbow injury with 
epicondylitis, the Board has considered as well whether he 
has additional functional loss - beyond that objectively 
shown - due to other symptoms that have been found on VA 
examination, including pain, weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Nonetheless, there is no indication in the record that 
his functional ability is decreased beyond the limitation of 
motion already shown on examination, even when these other 
symptoms are taken into account.  Indeed, on VA examination 
in June 2007, the examiner specifically found that while the 
veteran complained of increased pain on repetitive motion, no 
additional limitations in his motion were found due to pain, 
fatigue, incoordination, weakness, or lack of endurance.  
Furthermore, the 10 percent assigned under Diagnostic Code 
5020 already contemplates limitation of motion accompanied by 
symptoms such as swelling and painful motion.  As a result, 
his current 10 percent rating adequately compensates him for 
the extent of his pain and other symptoms, including insofar 
as it has an effect on his range of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other applicable Diagnostic 
Codes, including Diagnostic Codes 5205 through 5213.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5205, ratings between 30 
and 50 percent are assigned where there is ankylosis of the 
elbow.  Under Diagnostic Code 5207, a minimum, 10 percent 
rating is warranted where extension is limited to 45 degrees.  
For the next higher, 20 percent disability evaluation, there 
must be extension limited to 75 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  Diagnostic Code 5208 assigns 
a 20 percent disability evaluation where flexion is limited 
to 100 degrees and there is extension to 45 degrees.  Under 
Diagnostic Code 5209, there must be joint fracture with 
marked cubitus varus or cubitus valgus deformity or with 
ununited fracture of the head of the radius in order to 
warrant a 20 percent disability rating.  

Under Diagnostic Code 5210, a 40 percent disability rating is 
assigned for nonunion of the radius and ulna, with flail 
false joint.  According to Diagnostic Code 5211, a 10 percent 
rating is assigned when there is malunion of the ulna with 
bad alignment.  A 20 percent rating requires nonunion of the 
lower half of the ulna.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5211.  Under Diagnostic Code 5212, a 10 percent 
evaluation is warranted when there is malunion of the radius 
with bad alignment.  A 20 percent rating requires nonunion of 
the upper half of the radius.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5211.  Under Diagnostic Code 5213, 
a 10 percent rating is warranted for limitation of supination 
to 30 degrees or less.  The next higher, 20 percent rating 
requires limitation of pronation with motion lost beyond the 
last quarter of the arc, such that the hand doest no approach 
full pronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213 
(2007).

However, there is no evidence that he has ankylosis in his 
left elbow, limitation of extension, joint fracture with 
marked cubitus varus/valgus or with ununited fracture of the 
radius head, nonunion of the radius and ulna with false flail 
joint, impairment of the ulna or radius.  The medical 
evidence also does not demonstrate a degree of loss of 
supination or pronation so as to warrant an evaluation under 
Diagnostic Code 5213.  In this regard, the Board notes that 
the veteran has supination to no worse than 40 degrees and 
pronation to at least 70 degrees.  As such, the Board does 
not find that a disability evaluation in excess of 10 percent 
for residuals of a left elbow injury with epicondylitis is 
warranted under Diagnostic Codes 5205-5213.

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by him that the 
residuals of a left elbow injury with epicondylitis has 
caused marked interference with his employment (meaning above 
and beyond that contemplated by his current 10-percent 
rating) or necessitated frequent periods of hospitalization 
so as to render impractical the application of the regular 
rating schedule standards.  Accordingly, the Board does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Bilateral Plantar Fasciitis 

The veteran's bilateral plantar fasciitis is currently rated 
as 10-percent disabling by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  See 38 C.F.R. § 4.20 (2007) (when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous).  
Under Diagnostic Code 5276, a 10 percent rating is assigned, 
regardless of whether the condition is unilateral or 
bilateral, if there is moderate pes planus with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendon Achilles, and pain on manipulation and use of 
the feet.  A 20 percent rating for unilateral flat foot or a 
30 percent rating for bilateral flat foot requires a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  Id.

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent rating is most appropriate, for the entire 
rating period on appeal, and that a higher rating is not 
warranted.  38 C.F.R. § 4.7.  The objective evidence of 
record for the rating period on appeal does not show that the 
veteran has severe impairment or symptoms such as marked 
deformity, accentuated pain on manipulation and use, or 
swelling as a result of his bilateral plantar fasciitis.  
There was also no evidence of a neurovascular deficit of the 
feet.  At the time of the veteran's initial, January 2004 VA 
examination, he had tenderness of the plantar fascia and 
calcaneal region, without evidence of hallux valgus or flat 
feet.  He denied experiencing flare-ups, need assistive 
devices for ambulation or surgery, although he complained of 
increased pain upon prolonged walking or standing.  While the 
veteran experiences pain and slight tenderness to palpation, 
there was no objective evidence of instability or weakness.  
According to the September 2005 examination report, there was 
also no evidence of redness or warmth, skin breakdown, 
unusual shoe wear pattern, or unusual skin or vascular 
changes, despite his complaints of pain, weakness, stiffness, 
swelling, and lack of endurance.  The veteran reported that 
he used a cane and corrective shoes, although the Board 
points out that the veteran also reported that his 
limitations were due to his nonservice-connected back 
disorder.  Likewise, the June 2007 VA examination report 
indicates that there was no evidence of significant deformity 
or muscle atrophy, nor was there evidence of joint 
inflammation and range of motion of the toes and ankles was 
normal and without pain.  The veteran reported that he 
required a wheelchair due to painful weight-bearing, but the 
June 2007 VA examiner pointed out that there were no 
objective manifestations demonstrative of disuse or 
functional impairment due to his foot pain.  Similarly, the 
VA examiner found that the calluses on the veteran's heels 
were inconsistent with the veteran's complaints of being 
unable to walk due to foot pain.  Therefore, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 10 percent evaluation.
 
In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5270, 
5271, 5272, 5278, 5283, 5284.  There is no evidence that the 
veteran's plantar fasciitis resulted in ankylosis of the 
ankle or ankylosis of the subastragalar or tarsal joint in 
poor weight bearing position.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, 5272.  Further, there is no evidence 
that the veteran has marked limitation of motion under 
Diagnostic Code 5271; his range of motion at the September 
2005 VA examination was dorsiflexion to 30 degrees left and 
10 degrees right and plantar flexion to 40 degrees left and 
30 degrees right.  VA considers "full" range of motion for 
the ankle to be from 0 to 20 degrees dorsiflexion and 0 to 45 
degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  

In addition, there is no evidence that the veteran has 
unilateral acquired claw foot with toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  With regard to the criteria under 
Diagnostic Code 5283, there is no evidence that the veteran's 
plantar fasciitis resulted in a deformity of the tarsal or 
metatarsal bones.  Under Diagnostic Code 5284, a 20 percent 
rating is assigned under this Code for a moderately severe 
foot injury; however, the veteran's plantar fasciitis has not 
been characterized as such.  Therefore, the Board does not 
believe that a compensable evaluation under Diagnostic Codes 
5272, 5278, 5283, or 5284 is warranted.

The Board also has considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports 
experiencing pain and weakness.  However, there is no 
evidence of abnormality and the pain he experiences due to 
his bilateral plantar fasciitis is adequately accounted for 
by his currently assigned disability evaluation.  Thus, there 
is no objective clinical indication he has other symptoms 
causing additional functional limitation to a degree that 
would support a higher disability rating.

Finally, the Board has considered whether the veteran is 
entitled to a higher disability rating on an extra-schedular 
basis.  However, the Board concludes the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1).  There is no 
indication his bilateral plantar fasciitis, standing alone, 
has caused marked interference with his employment 
or necessitated frequent periods of hospitalization as to 
render impractical the application of normal rating schedule 
standards.  So there is no basis for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for 
bilateral plantar fasciitis, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

The claim for a disability evaluation in excess of 10 percent 
for residuals of a left elbow injury with epicondylitis is 
denied.

The claim for a rating higher than 10 percent for bilateral 
plantar fasciitis is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


